Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claim depends on a cancelled claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan 4838556.
	Sullivan exemplifies (tables) golf balls having a core of polybutadiene (ie applicant’s “a”), peroxide (ie applicant’s “c”), ZnO, various additives and zinc diacrylate. 
1 and R2 being identical instead of different as required by applicant’s claims. However, Sullivan claims (#4) this crosslinking monomer can be a metallic salt of a mixture of any acrylic acid, methacrylic acid, crotonic acid, etc. A combination of acrylic acid with crotonic acid or a combination of methacrylic acid with crotonic acid or a combination of acrylic acid with sorbic acid or a combination of methacrylic acid with sorbic acid makes a salt meeting applicant’s formula (1) and would have been obvious. Such “b-2’s” simultaneously meet applicant’s “b-1”.

In regards to applicant’s dependent claims:
Acrylic acid provides ethenyl as R1.
Crotonic acid provides a 1-propenyl group as R2.
Sorbic acid provides a 1,3 pentadienyl group as R2.
	Sullivan’s examples uses the crosslinker in amounts of 31-40pphr (table 2).


Claims 1-6,15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan 4838556 in view of Pollitt 4056269.
Sullivan applies as explained above.
Sullivan suggests the simultaneous use of different unsaturated acids such as acrylic + crotonic acid, but does not explain the advantages of doing so. 

Presumably, the use of a salt of that has both acids would provide properties “in between” that of either individually.


Claims 1-6,13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sone 6194505.
	Sone exemplifies (table 1) golf balls having a core of polybutadiene (ie applicant’s “a”), dicumyl peroxide (ie applicant’s “c”), ZnO, antioxidant and zinc diacrylate. 
Zinc diacrylate corresponds to applicant’s “b” with the exception that zinc diacrylate has R1 and R2 being identical instead of different as required by applicant’s claims. However, Sone (col 7 line 30-38) suggests this crosslinking monomer be a divalent salt of a combination of two or more of acrylic acid, methacrylic acid, crotonic acid, sorbic acid etc. A combination a combination of acrylic acid with crotonic acid or a combination of methacrylic acid with crotonic acid or a combination of acrylic acid with sorbic acid makes a salt meeting applicant’s formula (1) and would have been obvious. 
Such “b-2’s” simultaneously meet applicant’s “b-1”.
Sone (col 7 line 38,39) teaches combinations of the crosslinking metal salts and unsaturated acids (eg acrylic acid + metal salt of unsaturated acids) can be used which suggests a combination of applicant’s “b-2” with applicant’s “b-1”.

Acrylic acid provides ethenyl as R1.
Crotonic acid provides a 1-propenyl group as R2.
	Sone’s examples uses crosslinker in amounts of 25pphr (table 2).

Claims 1-6,13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sone 6194505 in view of Pollitt 4056269.
	Sone applies as explained above.
	Sone suggests the simultaneous use of different unsaturated acids such as acrylic + crotonic acid, but does not explain the advantages of doing so. 
Pollitt (table IV) shows the use of acrylic acid and crotonic acid individually (which form crosslinking salts in the rubber in-situ) for crosslinking polybutadiene for golf balls. The two provide different properties.
Presumably, the use of a salt of that has both acids would provide properties “in between” that of either individually.


Claims 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan 4838556 or Sone 6194505 in view of Nakajima 2017/0368419.
	Sullivan and Sone apply as explained above.
	Their core’s hardness profile is not reported. However, it appears the claimed profile is known to be desirable for golf ball cores. Nakajima (table 3,4) shows golf ball cores have the claimed hardness profile.

	Note that JIS-C hardness and Shore C hardness are virtually identical (see col 3 line 37-39 of Moriyama 5697856).

	Zotkin 2017/0238545 (#42-45) shows zinc acrylate crotonate has actually been produced. 

Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Nakajima’s examples appear to have a (H37.5-Ho)/(Hs-Ho) of below 0.27.

Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. 
Applicant argues that neither Sullivan nor Sone suggest both “b-1” and “b-2” of applicant’s claims.
This is not convincing. “b-1” is defined broad enough to be encompassed by some “b-2”. For instance, a salt acrylic acid and crotonic acid not only meets “b-2”, but also “b-1”. Secondly, Sone (col 7 line 38,39) explicitly suggests “combinations” of unsaturated acids (ie applicant’s b-1) and “the above mentioned salts” (ie applicant’s b-2).


This is not true. Example 1 of table 3 shows a core with Ho=63.1; Hs – Ho = 27.6. H37.5 isn’t explicitly reported, but can be estimated by interpolating between H31.1 and H41.5 to be ~68.6.  (68.6-63.1)/27.6 is 0.18 which meets claims 8 and 20. In fact all of Nakajima’s examples meet the claimed ratio of <0.4. It is readily apparent that each of Nakajima’s examples have a H37.5 of 67-69 (table 3) or 53-56 (table 4) meeting applicant’s claim 11.

	The negative proviso excluding “b-2” from using acrylic acid and methacrylic acid simultaneously is not considered new matter as this is nothing more than a short handed version of positively reciting all the other possible combinations of C2 to C30 for R1 and R2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                                        2/18/22